C. D. San Juan. Exposiciones deshonestas.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto, el acusado apelante fué convicto del delito de expo-siciones deshonestas, tal como lo define el artículo 283, apartado Io. del Código Penal, y sentenciado a dos meses de cárcel y al pago de las costas.
Por cuanto, el único señalamiento de error se basa en que a juicio del apelante “la sentencia no estuvo sostenida por la prueba y es con-traria a derecho.”
Por cuanto, examinada la prueba ofrecida por el Ministerio Pú-blico y admitida por la Corte ella es a nuestro juicio suficiente para sostener la acusación y justificar la sentencia recurrida.
Por tanto, se declara sin lugar el recurso y se confirma la sen-tencia recurrida dictada por la Corte de Distrito de San Juan el día 4 de noviembre de 1942.